Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
2.	Claims 1-13, 16-18, and 21-28 are all the claims.
3.	Claims 20 and 29 are canceled and Claims 3, 12, 16 and 22 are amended in the Response of 6/13/2022. Withdrawn Claims 1-2, 4-11 and 27 are rejoined for examination.
4.	Claims 21 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/4/2021.
5.	Claims 1-13, 16-18, 22 and 27-28 are all the claims under examination.
6.	This Office Action contains new grounds for objection and rejection. 

Withdrawal of Objections
Claim Objections
7.	The objection of Claims 3 and 29 because of informalities is withdrawn.  
a) Claim 3 claim 3 is amended to include the term "are" (line 4)
b) Claim 3 is amended to recite "FcyRIIA, and FcyRIIIA." (line 11)
c) Claim 3 is amended to indent each wherein clause and the formula/equation separately, and to provide appropriate one and one-half line spacing.
d) Claim 29 is canceled.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 3, 12-13, 16-18, 20, 22 and 28-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) Claim 3 is amended to delete parentheticals, quotation marks and brackets.
	b) Claim 12 is amended as shown above to replace the term "or" with "and." Claim 16 is amended to delete the term "the group consisting of."
	c) The subject matter of canceled claim 29 is added to claim 3, which now recites "the sequences of a CH2-CH3 domain" ... "comprise the amino acid mutations."

Claim Rejections - 35 USC § 112, fourth paragraph
9.	The rejection of Claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot for the canceled claim.
Claim Rejections - 35 USC § 112, first paragraph
Written Description
10.	The rejection of Claims 12-13, 16-18 and 22 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
	Claim 12 and claims that depend directly or indirectly therefrom incorporate the heavy chain constant region of amended claim 3.

Rejections Maintained 
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	The rejection of Claims 3, 22, 28 and rejoined claims 4-11 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims (Claims 16-18, 20 and 29) and maintained for the pending claims. 
	Rejoined claims 4-11 depend from generic Claim 3. Rejoined claim 27 depends from generic Claim 4.
	Applicants allege Claim 3 is amended to recite specific amino acid mutations in the CH2-CH3 domain set forth under elements (a)-(d).
	Response to Arguments
Applicants have not established the structure/function for the modified heavy chain constant region between the three properties required of generic Claim 3: (a) enhances an undefined activity of the heavy chain as whole; (b) has a higher binding for hFcγRIIB (defined as an inhibitory FcγR at p. 12 of the specification) compared to activating FcγRs; and (c) meeting the criteria of the equation for the I/A ratio. If the amended CH2 and CH3 domains are to promote preferential binding to the inhibitory hFcγRIIB, then Applicants have not explained how the agonist activity for the claimed heavy chain as a whole, per se, is enhanced. Applicants have not explained the structure function relationship between increased binding to the inhibitory hFcγRIIB compared to the activating FcγRs in relation to enhancing the overall generic agonist activity for the claimed heavy chain as a whole. Put more simply, what activity for the heavy chain, per se, is enhanced by way of the introduction of the amino acid substitutions in the CH2-CH3 domains comprising elements (a)-(d)?
	Applicants data do not support the heavy chain constant region alone or per se as having an enhanced agonistic activity. Those data shown in Figures 1-20 are from experiments conducted using a full length anti-CD40 antibody construct comprising the heavy chain modifications set forth in elements (a)-(d) of generic Claim 3 not a fusion protein comprising the same (Claim 4). No data are shown for a single heavy chain constant region alone having just any kind of agonistic activity much less in addition to the activity being enhanced by way of the amino acid substitutions in the CH2-CH3 domains. It is only in the context of the full antibody does Applicants data establish the enhanced activity in in vitro and in vivo assays for an antibody comprising the modified heavy chain constant regions.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
	The rejection is maintained.

New Grounds for Objection
Claim Objections
12.	Claims 1-13, 16-18, 22 and 27-28 are objected to because of the following informalities:  
a) Claims 1-2 are indefinite for the phrase “derive from” because the POSA could not from the plain meaning of the phrase ascertain what changes, modifications, etc. are meant to be encompassed by the structure. (see https://medical-dictionary.thefree dictionary.com/derive; see “To produce or obtain a chemical compound from another 
substance by chemical reaction.”).
	b) Claims 1-2 are improper for reciting “said antibody” in Claim 2 but which reference to any antibody is not made in Claim 1.
c) Claims 1-2, 4-11, 22 and 27 are objected to for failing to include the phrase “wherein the position of the amino acid mutations are numbered according to the EU numbering for IgGs” in order for the POSA to ascertain the numbering system for the residues as claimed in Claim 1. Claims 2, 4-11, 22 and 27 are dependent on Claim 1.
d) Claim 3 is objected to for minor typographical errors. The term “describes” at line 13 could be replaced with “is defined by”. The inclusive “and” could be inserted immediately prior to the phrase “and quantified as an I/A ratio” in line 14. The phrase “the hFcγRIIB receptor” essentially recites the term receptor in duplicate, whilst the term  hFcγRIIB is understood to represent the hFc gamma receptor IIB.
e) Claims 3, 5, 7-8, 10-11 and 16 are objected for reciting improper Markush language. MPEP 2117. The proper language for: 
Claim 3 requires the deletion of “or” between elements a) and b), and b) and c); 
Claims 5, 7-8 and 10-11 is “selected from the group consisting of…and…”; and Claim 16 is “selected from …and…”
f) Claims 12-13, 16-18, 22 and 27 are objected to for improper duplicate Markush language falling within the same Markush group of generic claim 12. 
g) Claim 22 is objected to because the claim references two sets of claims to different features (MPEP 608.01(n)). Applicants could incorporate the subject matter of into respective independent claims or cancel the subject matter of one set.

h) Claim 27 is objected to because the claim references to two sets of claims to different features (MPEP 608.01(n)). Applicants could incorporate the subject matter of into respective independent claims or cancel the subject matter of one set.
i) Claim 27 is objected to for being drawn to what is interpreted as a single nucleic acid, when in order to encode the fusion protein or the antibody, would require one or more nucleic acid sequences.
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claim 3-11, 22, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, generic claim 3 recites the broad recitation “a protein molecule”, and the claim also recites “a heavy chain constant region” which is the narrower statement of the range/limitation. All of dependent Claims 4-11, 22 and 27-28 fall under the rejection. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Conclusion
14.	No claims are allowed.
15.	The heavy chain constant region protein sequences of SEQ ID NOS: 11, 12, 13 and 14 are free from the art. The antibody heavy chain protein sequences of SEQ ID NOS: 27 and 43 are free from the art.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643